Citation Nr: 1107501	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for stomach problems, to 
include ulcers.

2.  Entitlement to service connection for kidney infections, 
urinary tract infections and a bladder disorder.

3.  Entitlement to service connection for arthritis, orthopedic 
and muscular problems, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, 
neurological problems and tremors, to include as due to herbicide 
exposure.

5.  Entitlement to service connection for a spine disorder, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to August 
1969, including service in Korea from June 21, 1969 to August 22, 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims for service 
connection for the disorders listed on the title page.

These matters were remanded by the Board in March 2009.

In a July 2010 letter, the Veteran suggests that he was 
not paid the appropriate amount in retroactive 
compensation when service connection for posttraumatic 
stress disorder (PTSD) was restored in a May 2010 rating 
decision.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The last four issues on the title page are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a diagnosed 
stomach disorder.

2.  The Veteran does not currently suffer form a diagnosed kidney 
or bladder disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
stomach problems, to include ulcers, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for kidney 
infections, urinary tract infections and a bladder disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in an April 2005 
letter.  This letter informed him of the evidence required to 
substantiate his claims for service connection for a stomach 
problems and kidney infections on a direct basis.  This letter 
informed him of what evidence VA would obtain, of what evidence 
he was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other agencies.  
The timing deficiency with regard to this April 2005 letter was 
cured by the readjudication of the claims in an April 2005 
statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).
   
The Veteran's status as a veteran has been established.  The 
second and third elements of Dingess notice were provided in the 
April 2005 letter.  He has not been provided notice regarding the 
remaining elements of Dingess notice.  As the instant claims are 
being denied, and no disability rating or effective date is being 
assigned, the Veteran has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim. 38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
the claims decided herein.  Available service treatment and 
personnel records, VA treatment records, Social Security 
Administration (SSA) records and various private treatment 
records have been obtained.

The Veteran has not completed any authorization forms to allow VA 
to obtain any other private treatment records.  VA is only 
obligated to obtain records that are adequately identified and 
for which necessary releases have been submitted.  See 38 C.F.R. 
§ 3.159(c)(1).

VA examinations have not been provided with regard to the claims 
for service connection denied herein.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As detailed below, there is no evidence other than the Veteran's 
assertion linking the claimed stomach, kidney or bladder 
disorders to service.  His assertion of such a relationship is 
insufficient to trigger the duty to get an examination.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The clinical 
evidence is negative for a currently diagnosed stomach, kidney or 
bladder disorder.  There is no other evidence of continuity of 
symptomatology or of a link between the claimed disabilities and 
service.  As the evidence does not show that a current disability 
that may be related to service, a VA examination is therefore not 
required.

The Board remanded the instant claims in March 2009 to allow the 
Veteran's SSA records to be obtained.  These records have been 
associated with the claims file.  The Board concludes that there 
has been substantial compliance with the terms of the previous 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be obtained, VA 
may proceed with the consideration of the matters decided herein.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

If certain chronic diseases such as arthritis and peptic ulcers 
become manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have been 
incurred during active service, even though there is no evidence 
of hearing loss during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Stomach Problems and Kidney Infection Claims

A June 1968 service entrance examination and an August 1969 
service discharge examination were negative for any relevant 
abnormalities.  The Veteran denied neuritis or stomach trouble in 
an accompanying discharge Report of Medical History (RMH).  The 
remaining service treatment records were negative for complaints, 
treatments or diagnoses related to a stomach condition or to a 
kidney or bladder condition.

Physical examination conducted during a June 2002 VA Agent Orange 
examination revealed normal bowel sounds and was negative for 
organomegaly, mass or bruit.  No complaints, findings or 
diagnoses related to a stomach condition or to a kidney or 
bladder condition were noted.

There is no competent medical evidence establishing that the 
Veteran currently suffers from a diagnosed stomach, kidney or 
bladder disability.  The clinical records are negative for 
evidence of treatment or diagnoses related to any such claimed 
disability.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the competent medical evidence of record is negative for any 
current stomach, kidney or bladder disability, service connection 
cannot be granted and the claims must be denied.  38 U.S.C.A. 
§5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for stomach problems, to 
include ulcers, is denied.

Entitlement to service connection for kidney infections, urinary 
tract infections and a bladder disorder is denied.


REMAND

The Veteran contends that he was exposed to herbicides while 
stationed at Osan Air Base in Korea and that he had traveled at 
or near the Korean demilitarized zone (DMZ).  

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2010).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which a veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

On January 25, 2011, VA amended its regulations to provide 
presumptive herbicide exposure for any veteran who served between 
April 1, 1968 and August 31, 1971 in a unit determined by VA and 
the Department of Defense (DOD) to have operated in an area in or 
near the Korean DMZ in which herbicides were applied.  See 76 
Fed. Reg. 4,245-4,250 (Jan. 25, 2011).  If it is determined that 
a veteran who served in Korea during this time period belonged to 
one of the units identified by DOD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.   

Here, the Veteran's service personnel records confirm that he was 
assigned to the 6314th Security Police Squadron stationed at Osan 
Air Force Base in Korea from June 21, 1969 to August 22, 1969.  
No attempt has been made to verify the Veteran's reports of 
service near the DMZ.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected even though there is no record of such disease 
during service to include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, and acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that a claimant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that a veteran served in the Republic of Vietnam during the 
Vietnam era or served in a unit determined by VA and DOD to have 
operated in an area in or near the Korean DMZ in which herbicides 
were applied between April 1, 1968 and August 31, 1971.  38 
C.F.R. § 3.307(a)(6) (effective February 24, 2011).  Second, a 
veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the 
currently diagnosed disability and service must otherwise be 
established.  See Brock, 10 Vet. App. at 162.

On remand, VA should ask DOD to verify whether the Veteran's unit 
is among those identified as having served in Korea in or around 
the DMZ during the applicable time period.

In the event that the Veteran's reported herbicide exposure is 
verified by DOD, a VA examination to determine the etiology of 
the remaining claimed disorders is required.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

The clinical evidence of record reveals that the Veteran 
regularly receives treatment at the Mountain Home, Tennessee VA 
Medical Center (VAMC).  VA treatment records dated through August 
2005 are located in the claims file.  As these records have been 
adequately identified and are pertinent to the instant claims, on 
remand, outstanding records should be obtained.  38 U.S.C.A. 
§ 5103A.  In addition, the Veteran should be asked to identify 
any private healthcare provider from whom he has received 
treatment for his claimed disabilities since service and an 
attempt to obtain pertinent medical records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact DOD (U. S. Army & Joint Services 
Records Research Center (JSRRC)) to verify 
whether the Veteran's unit operated in an 
area in or near the Korean DMZ in which 
herbicides were applied from June 21, 1969 to 
August 22, 1969.  The Veteran's personnel 
records indicate that he was assigned to the 
6314th Security Police Squadron stationed at 
Osan Air Force Base in Korea.  All efforts to 
obtain these records, and the responses 
received, must be documented in the claims 
file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain such 
verification would be futile.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Medical Center in Mountain Home, 
Tennessee, since August 2005.  All records 
and/or responses received should be 
associated with the claims file.

3.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
already of record.  Inform the Veteran of the 
recent regulation changes with regard to 
exposure to herbicides and veterans serving 
near the DMZ in Korea.  Specifically request 
that the Veteran provide authorization to 
enable it to obtain outstanding pertinent 
records from any private healthcare providers 
who have treated him for his claimed 
arthritis, orthopedic and muscular problems, 
peripheral neuropathy, neurological problems 
and tremors, and spine and skin disorders 
since his discharge from service.

If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken. 

4.  After completion of 1, 2 and 3 above, and 
if and only if the Veteran's exposure to 
herbicides is verified, schedule the 
Veteran for a VA examination to ascertain the 
nature and etiology of his claimed arthritis, 
orthopedic and muscular problems, peripheral 
neuropathy, neurological problems and 
tremors, and spine and skin disorders.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to each examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify whether any 
arthritis, orthopedic and muscular problems, 
peripheral neuropathy, neurological problems 
and tremors, spine disorder or skin disorder 
was found on examination.  The examiner 
should render an opinion, consistent with 
sound medical judgment as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such a diagnosed 
disorder had its onset during, or is 
otherwise related to, the Veteran's active 
duty from January 15, 1969 to August 25, 
1969, to include exposure to herbicides.  If 
arthritis is diagnosed, the examiner should 
indicate whether it was manifested to a 
compensable degree within one year of the 
Veteran's discharge from service on August 
22, 1969.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusions reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims remaining on appeal, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claims, all 
applicable theories of entitlement to service 
connection should be considered.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
a supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


